                                                                  Christopher H. Lowe - Partner

                                                                  630 Third Avenue, Fifth Floor
                                                                   New York, New York 10017
                                                                           Main: 212.392.4772
                                                                          Direct: 212.764.7171
                                                                            Fax: 212.444.1030
                                                                        chris@lipskylowe.com

                                                                          www.lipskylowe.com

                                             May 24, 2021

VIA ECF
The Honorable Jesse M. Furman, U.S.D.J
United States District Court
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     Fischler v. American Luggage LLC (Roam Luggage, Inc.).
               Case No. 1:21-cv-01461-JMF

Dear Judge Furman:

       We represent Plaintiff Kareem Nisbett and write to respectfully request a 30-day
adjournment of Plaintiff’s time to file a Motion for Default Judgment pursuant to the
Court’s May 12, 2021 Order (Dkt. 15).

       Although the Summons and Complaint in this matter was properly served on the
Secretary of State on April 6, 2021, it has been our experience that service via the
Secretary of State can often take several weeks to reach the Defendant—a delay that has
only grown longer in the pandemic. Plaintiff is currently in the process of contacting
Defendant via email and USPS to call its attention to this matter and to the fact that its
Answer and appearance are now overdue. In the interest of avoiding potentially
unnecessary motion practice and use of judicial resources, Defendant respectfully
requests a 30-day adjournment of the May 24, 2021 deadline to file his Motion for
Default Judgment, so that it might confer with Defendant to secure its appearance and
Answer and, perhaps, reach an amicable resolution.
                                                       The Honorable Jesse M. Furman, U.S.D.J.
                                                                 Nisbett v. Roam Luggage Inc
                                                               Case No. 1:21-cv-01461 (JMF)
                                                                                May 24, 2021
                                                                                  Page 2 of 2

        This is Plaintiff’s first request for an adjournment of this deadline. As Defendant
has not yet appeared in this matter, it has neither consented to, nor objected to this request.


                                              Respectfully submitted,
                                              LIPSKY LOWE LLP


                                              s/ Christopher H. Lowe
                                                 Christopher H. Lowe



       Application GRANTED. Plaintiff shall file any motion for default
       judgment no later than June 25, 2021. Defendant shall file any
       opposition no later than July 2, 2021. The default judgment hearing
       scheduled for June 7, 2021, is adjourned to July 13, 2021, at 4:00 p.m.
       The procedures set forth at ECF No. 13 otherwise remain in effect. The
       Clerk of Court is directed to terminate ECF No. 14.

                                       SO ORDERED.




                                               May 24, 2021
